DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on July 29, 2021, claims 1-20 are now pending for examination in the application.

Reasons for Allowance
Claims 1-20 are allowed on the basis of the amendments presented.  The closest prior art is 20160087933.The following is an examiner's statement of reasons for allowance:
The DBMS disclosed by the prior art of record, in general, does not include a SQL call specification containing fields as respective parameters.  The deployment by the instant invention deploys the SQL call specification for a subroutine of one or more subroutines.  The claims are being allowed after an updated search.
The prior art therefore does not disclose generating a structured query language (SQL) call specification for each subroutine of one or more subroutines encoded in a scripting language, including a particular SQL call specification for a particular subroutine of the one or more subroutines, wherein: said generating is based on a signature declaration of the subroutine, each subroutine of the one or more subroutines comprises a definition of one selected from the group consisting of: a stored procedure and a user-defined function, said particular subroutine returns a structure that contains a plurality of fields, and said particular SQL call specification contains each field of the plurality of fields as a respective parameter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Claims 2-11, 13-20 are allowed because they depend from the independent claim(s) 1 and 12

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154